NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 17-1695


                      CARLOS ALBERTO PAREDES-RIVEROS,
                                            Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                        Respondent

                                   ________________

                       On Petition for Review of a Final Order
                         of the Board of Immigration Appeals
                Immigration Judge: Honorable Margaret R. Reichenberg
                                 (No. A095-429-609)
                                 ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 13, 2017

              Before: AMBRO, KRAUSE, and RENDELL, Circuit Judges

                             (Opinion filed: January 9, 2018)


                                       OPINION *
                                   ________________

AMBRO, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Carlos Paredes-Riveros, a native and citizen of Peru, petitions us to remand to the

Board of Immigration Appeals (“BIA”) his second motion to reopen his removal

proceedings. In March of 2009 an Immigration Judge (“IJ”) ordered Paredes removed to

Peru after finding him ineligible for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). Paredes appealed, and the BIA

affirmed. Fifteen months later, he filed a motion to reopen his removal proceedings; the

BIA denied that motion and entered its final order of removal. Paredes petitioned us to

review the BIA’s decision, and we dismissed for lack of jurisdiction. Years later, in

November of 2016, he filed a numerically barred and untimely motion with the BIA

asking that it reopen his case on its own motion. 8 U.S.C. § 1229a(c)(7)(A) (“An alien

may file one motion to reopen proceedings. . . .”); id. § 1229a(c)(7)(C)(i) (“[T]he motion

to reopen shall be filed within 90 days of the date of entry of a final administrative order

of removal.”); 8 C.F.R. § 1003.2(a) (“[The BIA] may at any time reopen . . . on its own

motion any case in which it has rendered a decision.”).

       Paredes sought sua sponte reopening so that he could apply for an adjustment of

status under 8 U.S.C. § 1255(a) through his daughter, a recently naturalized U.S. citizen,

and ask the Department of Homeland Security for a Terrorism-Related Inadmissibility




                                              2
Grounds (“TRIG”) exemption. 1 Based on allegedly changed conditions in Peru, 2 he also

sought reopening to reapply for asylum under 8 U.S.C. § 1158(a), withholding of removal

under 8 U.S.C. § 1231(b)(3), and CAT protection. The BIA denied the motion in its

entirety. In his petition for review, Paredes argues that the BIA erred by basing its

decision not to reopen sua sponte on an incorrect legal premise and abused its discretion

by failing to consider his arguments and evidence of changed conditions in Peru.

       The BIA had jurisdiction over Paredes’s motion to reopen under

8 C.F.R. § 1003(2). While we have jurisdiction over petitions for review of BIA final

orders under 8 U.S.C. § 1252(a)(1), we have repeatedly held that “the BIA has

‘unfettered discretion to decline to sua sponte reopen.’” Chehazeh v. Att’y Gen., 666

F.3d 118, 129 (3d Cir. 2012) (quoting Calle-Vujiles v. Ashcroft, 320 F.3d 472, 475 (3d

Cir. 2003)). Therefore, we generally cannot review its denial of sua sponte reopening.

See Sang Goo Park v. Att’y Gen., 846 F.3d 645, 651 (3d Cir. 2017).

       One exception, argued in this petition, is if “the BIA relie[d] on an incorrect legal

premise in denying [the] motion.” Id. That did not occur here. The BIA found that even

“if [Paredes were] granted [a TRIG] exemption,” his “[b]ecoming potentially eligible for


1
 Without a TRIG exemption, Paredes could not be eligible for an adjustment of status.
Following his March 2009 hearing, the IJ found that he had provided material support to
Shining Path, a designated foreign terrorist organization. An alien who provides material
support to a terrorist organization is inadmissible, and therefore ineligible for adjustment
of status. 8 U.S.C §§ 1182(a)(3)(B)(i)(VII), 1225(a).
2
  The ninety-day limit to file a motion to reopen does not apply to motions for asylum
relief “based on changed country conditions[,]” proven by evidence that is “material and
was not available and would not have been discovered or presented at the previous
proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii).
                                              3
[a family-based visa] after a final administrative decision has been entered is common

and does not, in itself, constitute an exceptional circumstance” warranting sua sponte

reopening. See Chehazeh, 666 F.3d at 128 (“[T]he BIA views its authority to reopen as

being limited and only available in ‘exceptional situations’ . . . .”). 3 Contrary to his

briefing, this determination addressed the TRIG exemption arguments and is outside our

jurisdiction to review.

       Paredes’s abuse-of-discretion arguments also fail. To overcome the time and

numerical limits for filing his motion to reopen, Paredes needed to demonstrate an

adverse change in conditions in Peru, 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

§ 1003.2(c)(2), which the BIA held he did not. He asserts that the BIA failed to address

each argument he raised regarding changed conditions and gave insufficient

consideration to the evidence.

       The BIA “abuses its discretion when it fails to consider and appraise the

[arguments and] material evidence before it.” Shardar v. Att’y Gen., 503 F.3d 308, 315

(3d Cir. 2007) (internal quotation marks and citation omitted); see also Fei Yan Zhu v.

Att’y Gen., 744 F.3d 268, 272 (3d Cir. 2014) (defining the abuse-of-discretion standard as

whether “the BIA meaningfully considered the evidence and arguments . . . presented”).

But while “it may not ignore evidence favorable” to Paredes, it need not “expressly parse

each point or discuss each piece of evidence presented . . . .” Fei Yan Zhu, 744 F.3d at


3
  We further note that even if the BIA had found Paredes’s recent eligibility for
adjustment of status to be an “exceptional situation,” “the presence of an exceptional
situation does not compel it to act; the BIA may still decide against reopening.” Sang
Goo Park, 846 F.3d at 650.
                                               4
272. Rather, the BIA must simply “provide an indication that it considered such

evidence, and if [it] is rejected, an explanation as to why it was rejected.” Id.; see also

Filja v. Gonzalez, 447 F.3d 241, 256 (3d Cir. 2006) (The BIA need not “write an exegesis

on every contention” raised, but “merely . . . consider the issues raised, and announce its

decision in terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted.”).

       Here, the BIA indicated that it had considered Paredes’s evidence and arguments

and explained why it found them insufficient. Citing specific exhibits Paredes included

in his motion, the BIA found that “the background evidence reflects that Peruvian

authorities have long combated [the] Shining Path,” and that, “while [it] continues to

target individuals and the Peruvian military, substantially similar conditions existed at the

time of [Paredes’s] 2009 hearing.” Therefore, the BIA was “not persuaded that

conditions in Peru are materially different with respect to the [Paredes’s] claim for future

persecution or alleged fear of torture.” Neither the BIA’s decision nor its reasoning show

an abuse of discretion.

       We therefore must deny the petition to remand.




                                              5